Citation Nr: 9931906	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of zero percent 
for residuals of fracture of the left fifth metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 until 
December 1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1998 of the Cleveland, Ohio Regional Office 
(RO) which granted service connection for residuals of 
fracture of the left fifth metatarsal, rated noncompensably 
disabling, and denied service connection for hearing loss and 
tinnitus.  

After a review of the evidence of record, the Board is of the 
opinion that the issues of service connection for bilateral 
hearing loss and an increased rating for residuals of 
fracture of the left fifth metatarsal will be the subject of 
a REMAND following the ORDER portion of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal for service connection 
for tinnitus has been obtained by the RO.

2.  It is as least as likely as not that current left ear 
tinnitus developed due to acoustic trauma in service.



CONCLUSION OF LAW

Left ear tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he developed tinnitus as the result 
of exposure to acoustic trauma and explosions aboard ship 
during his military service for which service connection 
should now be granted by the Board.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306. 

The Board finds that the claim for service connection for 
tinnitus is well-grounded within the meaning of 38 U.S.C.A. 
5107(a).  That is, the veteran is found to have presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The veteran's service medical records contain a Hearing 
Conservation Program statement dated in March 1986 indicating 
that he was aboard ship in a command which was subject to 
hazardous noise levels, and that he was issued ear plugs as a 
result thereof.  It is shown that his hearing was monitored 
over the course of the next several years.  A Medical 
Surveillance Questionnaire dated in October 1989 noted that 
while in service, the appellant had worked in the metal and 
pipe shops as a welder, and had had pertinent experiences 
which included exposure to explosions on three occasions.  No 
complaints of ringing of the ears are recorded in the service 
medical records.  Upon examination in October 1989 for 
discharge from active duty, no complaints or findings 
referable to tinnitus were noted.  

The appellant filed a claim for hearing impairment in March 
1998.  Private audiology records dated in March 1998 were 
submitted in this regard noting that the veteran had been 
exposed to a series of explosions aboard ship in 1988 
resulting in a left ear "hum or green noise," and that he 
had had constant tinnitus since that time.  

The appellant was afforded a VA examination for compensation 
and pension purposes in April 1998 and reported that he had 
tinnitus in his left ear consisting of a "hum and a snap and 
pop sound" which occurred three to four times per week on an 
hourly basis on average.  He indicated that it was the result 
of exposure to explosions aboard ship while in service.  
Following examination, a pertinent diagnosis of intermittent 
tinnitus, left ear, was rendered.  

The veteran presented testimony upon personal hearing on 
appeal in October 1998 in which he elaborated upon the 
symptoms, including a ringing in the ear, he had experienced 
after being subjected to explosions in service.

Analysis

The veteran is not shown to have had any complaints, clinical 
findings, or to have received any treatment for tinnitus in 
service.  The postservice record does not indicate whether or 
not he worked in any capacity in which he was exposed to 
occupational or other loud or sustained noise.  The Board 
observes, however, that the appellant had long-term exposure 
to hazardous noise levels while in service, and service 
medical records do indeed attest to exposure to at least 
three explosions aboard ship.  The Board thus finds that 
while there is an almost ten year lapse of time between the 
date of discharge from active duty and when the appellant 
first indicated he had tinnitus, his inservice experiences 
may not be summarily discounted in the development of 
currently diagnosed tinnitus.  Given that he has been 
determined to have been exposed to hazardous noise levels, as 
well as several explosions while in service, the Board 
accepts his descriptions of traumatic noise exposure as 
consistent with development of tinnitus in the left ear.  
Furthermore, there exists no competent evidence dissociating 
the inservice traumatic noise exposure from the tinnitus now 
found.  As such, the record establishes that it is at least 
as likely as not that left ear tinnitus was incurred in 
service.  With resolution of doubt in the veteran's favor, 
service connection is warranted for tinnitus of the left ear. 

However, there is no clinical evidence of record which 
demonstrates that the right ear has been similarly affected 
by tinnitus.  Moreover, the appellant, himself, has not 
presented any clinical evidence which supports a claim of 
current right ear tinnitus.  As service connection requires a 
diagnosis of a current disability, there is no ratable 
condition of the right ear in this respect for which service 
connection may be considered.  See 38 U.S.C.A. § 1131; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  


ORDER

Service connection for left ear tinnitus is granted.  



REMAND

A review of the evidence with respect to the claim for 
bilateral hearing impairment reveals that the veteran 
submitted private clinical records dated in March 1998 
showing an approximate 40 decibel loss at the 500 and 1000 
Hertz frequencies in the left ear.  An assessment of moderate 
low frequency hearing loss, bilaterally, was rendered.  
However, when the appellant was afforded a VA audiology 
examination the following month in April 1998, decibel losses 
did not exceed 20 in either ear.  Normal hearing acuity was 
diagnosed. 

As for the service-connected residuals of left fifth 
metatarsal, the record reflects that when the appellant was 
examined for compensation and pension purposes in June 1998, 
it was reported that he ambulated well and could move all 
extremities with weakness.  It was reported that he had a 
normal general medical examination.  However, a medical 
statement dated in September 1998 was received from a private 
physician indicating that the veteran was seen for left foot 
pain and tenderness for which possible treatment including 
padding, custom orthotics and surgical correction were 
suggested.  The Board thus finds that there are clear 
discrepancies in the clinical findings with respect to the 
veteran's hearing and service-connected left foot disorder 
which require clarification, and that further evaluation is 
warranted as to each matter.  Additionally, the veteran 
asserts that his left foot was not sufficiently examined when 
he underwent VA examination in June 1998.  

The VA has a duty to assist an appellant in the development 
of facts pertinent to his claim.  This duty includes 
obtaining adequate VA examination.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1995).  Absent a thorough and complete 
medical examination, the Board's determination cannot be a 
fully informed one.  Green v. Derwinski, 1 Vet.App. 121 
(1991).  The case is therefore REMANDED to the RO for the 
following actions.

1.  The veteran should be afforded a special 
VA podiatry examination to ascertain the 
nature and extent of the service-connected 
residuals of fracture of the left fifth 
metatarsal.  All indicated tests and studies 
should be accomplished and clinical 
manifestations should be reported in detail.  
The claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner should state 
whether the claims folder was reviewed. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), the 
examination report, with respect to the 
service-connected left foot disability, 
must identify any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
upon use, incoordination, painful 
motion, and pain with use, and provide 
an opinion as to how those factors 
result in limitation of function.  If 
the veteran describes flare-ups of pain, 
the examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
episodes of flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
should be so stated.  The examination 
report should be returned in a legible 
narrative format.

2.  The veteran should be afforded a special 
VA audiology examination, to include an 
audiometric evaluation to determine the 
etiology and extent of any hearing loss now 
indicated.  All necessary tests and studies 
should be accomplished and clinical 
manifestations should be reported in detail.  
The claims folder must be made available to 
the examiner for review prior to the 
examination.  After review of the clinical 
history and physical examination, the 
examiner should clearly express an opinion as 
to whether hearing loss, if any, is as least 
as likely as not related to service, or to 
any intervening cause, including employment, 
hobbies or other pursuits since discharge 
from active duty.  The examiner should 
explain the bases for the opinion (with full 
rationale and citing to evidence in the file) 
and reconcile it with any previously reported 
medical evidence and/or opinion in the claims 
folder.  The examiner should state whether 
the claims folder was reviewed.  The 
examination report should be returned in a 
legible narrative format.  

3.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report in order that he may make an 
informed decision regarding his 
participation in said examinations.

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient in 
any manner, they should be returned, along 
with the claims file, for immediate 
corrective action.

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for hearing loss and an increased 
rating for service-connected left foot 
disability.  If the dispositions remain 
unfavorable to the veteran, the RO should 
furnish him with a supplemental statement of 
the case and afford him the opportunity to 
respond.

The purpose of this remand is to ensure a complete record.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action on the part of 
the appellant is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remaining issues on 
appeal.  The veteran may submit additional evidence pertinent 
to his claim if he so desires.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

